
	
		III
		112th CONGRESS
		2d Session
		H. CON. RES. 127
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2012
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  actions to preserve and advance the multistakeholder governance model under
		  which the Internet has thrived.
	
	
		Whereas given the importance of the Internet to the global
			 economy, it is essential that the Internet remain stable, secure, and free from
			 government control;
		Whereas the world deserves the access to knowledge,
			 services, commerce, and communication, the accompanying benefits to economic
			 development, education, and health care, and the informed discussion that is
			 the bedrock of democratic self-government that the Internet provides;
		Whereas the structure of Internet governance has profound
			 implications for competition and trade, democratization, free expression, and
			 access to information;
		Whereas countries have obligations to protect human
			 rights, which are advanced by online activity as well as offline
			 activity;
		Whereas the ability to innovate, develop technical
			 capacity, grasp economic opportunities, and promote freedom of expression
			 online is best realized in cooperation with all stakeholders;
		Whereas proposals have been put forward for consideration
			 at the 2012 World Conference on International Telecommunications that would
			 fundamentally alter the governance and operation of the Internet;
		Whereas the proposals, in international bodies such as the
			 United Nations General Assembly, the United Nations Commission on Science and
			 Technology for Development, and the International Telecommunication Union,
			 would justify under international law increased government control over the
			 Internet and would reject the current multistakeholder model that has enabled
			 the Internet to flourish and under which the private sector, civil society,
			 academia, and individual users play an important role in charting its
			 direction;
		Whereas the proposals would diminish the freedom of
			 expression on the Internet in favor of government control over content,
			 contrary to international law;
		Whereas the position of the United States Government has
			 been and is to advocate for the flow of information free from government
			 control; and
		Whereas this and past Administrations have made a strong
			 commitment to the multistakeholder model of Internet governance and the
			 promotion of the global benefits of the Internet: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Assistant Secretary of Commerce for Communications and Information, in
			 consultation with the Deputy Assistant Secretary of State and United States
			 Coordinator for International Communications and Information Policy, should
			 continue working to implement the position of the United States on Internet
			 governance that clearly articulates the consistent and unequivocal policy of
			 the United States to promote a global Internet free from government control and
			 preserve and advance the successful multistakeholder model that governs the
			 Internet today.
		
	
		
			Passed the House of
			 Representatives August 2, 2012.
			Karen L. Haas,
			Clerk
		
	
